Citation Nr: 0517271	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  00-23 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to an effective date earlier than January 25, 
1999, for the grant of service connection for post traumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel




INTRODUCTION

The veteran served on active duty from January 1970 to 
September 1971. 

The Board obtained jurisdiction over this appeal from a 
February 2000 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which denied an effective date earlier than January 25, 1999 
for establishing entitlement to service connection for PTSD.  
This appeal also contemplates an October 1975 rating action, 
which denied entitlement to service connection for a nervous 
disorder and for which an appeal was recently perfected.  

In June 2001, the Board issued a decision denying an 
effective date earlier than January 25, 1999 for the grant of 
service connection for PTSD.  The veteran appealed the case 
to the United States Court of Appeals for Veterans Claims 
(Court).  In an August 2002 order, the Court granted the 
joint motion of the parties and vacated and remanded the 
Board's decision.  The case was again before the Board in 
March 2003, at which time the 1975 claim of entitlement to 
service connection for a nervous disorder was remanded to 
afford the veteran notice and the opportunity to perfect an 
appeal.  With the requested development having been 
completed, the case has been returned to the Board for 
disposition of the appeal.  

The Board has obtained an expert medical opinion, which has 
been associated with the claims file after the case had been 
certified to the Board by the agency of original jurisdiction 
(AOJ).  The veteran's representative was provided a copy of 
that opinion and has executed a waiver of the 60 day period 
allotted for response.  The veteran's waiver of AOJ 
consideration of the IME opinion is no longer required.  See 
Padgett v. Principi, 18 Vet. App. 404 (2004).  In any event, 
because the benefit sought on appeal is being granted in this 
decision, the Board proceeding to the merits of the claims 
does not prejudice the veteran.  




FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.  

2.  The veteran filed a claim for entitlement to service 
connection for a nervous disorder on March 5, 1975, several 
years after completion of his military service.

3.  The RO denied entitlement to service connection for a 
nervous disorder in an October 1975 determination, but notice 
of that adverse determination was not provided to the veteran 
until March 2003, from which an appeal was perfected.  

4.  In a report dated April 12, 2005, the examiner concluded 
that the veteran had a mental disorder, the same disorder 
that is presently recognized as PTSD, related to his service 
in Vietnam from at least the date of the March 1975 claim.  

5.  Post traumatic stress disorder (PTSD) was adopted as a 
diagnostic classification effective from April 11, 1980.

6.  The veteran filed a claim for PTSD on January 25, 1999.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was incurred during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2004). 

2.  The criteria for an effective date of March 5, 1975, but 
no earlier, for the grant of service connection for an 
acquired psychiatric disorder have been met.  38 U.S.C.A. §§ 
5109A, 5110 (West 2002); 38 C.F.R. § 3.155, 3.400 (2004).

3.  The criteria for an effective date of April 11, 1980, but 
no earlier, for the grant of service connection for PTSD have 
been met.  38 U.S.C.A. §§ 5109A, 5110 (West 2002); 38 C.F.R. 
§ 3.155, 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§§ 1110, 1131.  Disability which is proximately due to or the 
result of a service-connected disease or injury may also be 
service connected.  38 C.F.R. § 3.310.  "A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Additionally, service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  Each 
disorder for which a veteran seeks service connection must be 
considered on the basis of evidence, including that shown by 
his service records, his medical records, and pertinent 
medical and lay evidence.  Id. 

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

On March 5, 1975, the veteran filed an original claim of 
entitlement to service connection for a nervous condition, 
and an October 1975 decision denied entitlement to service 
connection for that disorder.  

Evidence of record reveals that when the veteran filed his 
claim for nervous disorder in March 1975, he reported that 
his address was with a relative.  However, in a VA Form 21-
4138, subsequently received by the RO on September 8, 1975, 
the veteran reported a different address.  The RO, in a 
letter dated October 21, 1975, advised the veteran that his 
claim for service connection for a nervous condition was 
denied.  However, this letter was not sent to the new 
address.

Notification for VA purposes is a written notice sent to the 
claimant's last address of record.  38 U.S.C.A. § 3.1(q) 
(West 2002).  There is a presumption of regularity under 
which it is presumed that government officials "have properly 
discharged their official duties."  United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926), Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994) (the VA need only mail 
notice to the last address of record for the presumption to 
attach).  This presumption of regularity in the 
administrative process may be rebutted by "clear evidence to 
the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 
(1999).  Here, the Board finds that the presumption of 
regularity in the administrative process has been rebutted as 
there is clear evidence that the newer address was the last 
address of record for the veteran; whereas notice was sent to 
an old address.

In general, a disallowed claim does not become a final 
determination where VA has failed to procedurally comply with 
statutorily mandated requirements, including providing the 
veteran with written notification of the decision.  See 
Tablazon v. Brown, 8 Vet. App. 359, 361 (1995); see also Best 
v. Brown, 10 Vet. App. 322, 325 (1997); Hauck v. Brown, 6 
Vet. App. 518, 519 (1994).  Accordingly, the Board finds that 
as the veteran did not receive notification of the denial of 
his claim for service connection for a nervous condition in 
1975, that claim is still pending.  After the case was 
remanded, notice was afforded, and the veteran, through his 
representative, filed a timely Notice of Disagreement.  A 
Statement of the Case of June 2003 was issued, and a 
substantive appeal was filed the following month, thereby 
perfecting the present appeal.  

Service medical records are silent as to complaints, 
treatment or diagnoses relating to any mental disorders.  
Post service mental health records from 1972 to 1975 
characterize the veteran's mental condition variously from 
emotionally unstable personality, inadequate personality to 
anxiety reaction inter alia.  More recently, an October 1999 
VA examination diagnosed PTSD, and service connection has 
been established for that disability, effective from January 
25, 1999.  

Inasmuch as the Board is inhibited from supplementing the 
record with its own unsubstantiated medical conclusions as to 
diagnosis and/or medical causation, the Board obtained a 
psychiatrist to review the medical evidence of record and to 
reconcile the apparently conflicting evidence.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  In a report dated 
April 12, 2005, the examiner, after a review of the record, 
concluded that the veteran had a mental disorder related to 
his service in Vietnam from at least the date of the March 
1975 claim.  Accordingly, the Board finds that service 
connection for an acquired psychiatric disorder is warranted.

Earlier Effective Date

In this case, the veteran maintains that he is entitled to 
service connection for PTSD earlier than the currently 
assigned date of January 25, 1999, that is to March 1975, the 
date upon which he filed for entitlement to service 
connection for a nervous condition.  

The governing legal criteria provide that the effective date 
of an award based on an original claim for compensation will 
be the day following separation from active service or date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, the effective date will 
be the date of receipt of claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400. 

The claim recognized as that seeking entitlement to service 
connection for PTSD, advanced by the veteran as a Delayed 
Stress Syndrome resulting from service in Vietnam, was 
received on January 25, 1999.  The first record diagnosis of 
PTSD dates from 1999.  

The Board notes that ordinarily a newly diagnosed disorder, 
even if medically related to a previously diagnosed disorder, 
is not the same claim for jurisdictional purposes when it has 
not been previously considered.  Thus, a claim for service 
connection for PTSD is not the same as an earlier claim for a 
nervous disorder.  Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 
1996).  

As noted above, the veteran filed a claim of entitlement to 
service connection for a nervous disorder on March 5, 1975.  
However, while the examiner who completed the April 2005 
examination report concluded that the veteran had PTSD at 
least from the 1975 date of claim, he also acknowledged that 
PTSD was not a recognized disablement until 1980, some five 
years after the claim for entitlement to service connection 
for a nervous condition.  The psychiatrist opined, in 
pertinent part, that the veteran's post service 
symptomatology had "post traumatic stress disorder [with] 
onset at least to 1972 . . . related to traumatic experiences 
during military service in Vietnam."  It bears emphasis that 
PTSD was not a cognizable disablement until April 11, 1980.  
Pursuant to a regulation change, PTSD was then officially 
recognized as a ratable disease in order to conform to the 
American Psychiatric Association nomenclature contained in 
the Diagnostic and Statistical Manual of Mental Disorders, 
Third Edition (DSM III).  See 45 Fed. Reg. 26326-27 (April 
18, 1980) (to be codified at 38 C.F.R. § 4.132, Diagnostic 
Code 9411); see also 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1980)(Post traumatic Stress Neurosis (Disorder)).  

Notwithstanding, in accordance the presently assembled record 
and in particular with the April 2005 medical opinion, the 
underlying claimed disability in this instance is the same 
despite the change in nomenclature.  Ashford v. Brown, 10 
Vet. App. 120, 123 (1997).  In effect, the PTSD designation 
in 1999 was not recognition of a new mental disorder, see 
Ephriam at 402, so much as it was the same disorder by a 
different name.  In effect, the 1975 claim for a nervous 
condition was a claim for the same disorder now recognized as 
PTSD, which was filed earlier than January 25, 1999 and which 
had not been finalized because of the defective notice.  
Resolving all doubt in favor of the veteran, an effective 
date coinciding with the date that PTSD was first recognized 
by VA as a cognizable disability, i.e. April 11. 1980, is 
warranted.  See 45 Fed. Reg. 26326-27 (April 18, 1980) and 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1980)(Post traumatic 
Stress Neurosis (Disorder)).  That date corresponds to the 
date that entitlement first arose to establishing service 
connection for PTSD.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Nonetheless, regardless of the nomenclature applied to the 
service connected disability at issue, turning a blind eye to 
an effective date earlier than April 11, 1980 for the 
service-connected acquired psychiatric disorder merely 
because of the label designating the disability exalts form 
over substance and serves no purpose beneficial to the 
veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  

While the Board is precluded from assigning an effective date 
prior to official recognition of PTSD as a disability, the 
Board also notes that the evidence demonstrates that same 
disability, regardless of its label, was manifest prior 
thereto.  In accordance with the Board's decision set forth 
in the preceding section, service connection has been 
established for an acquired psychiatric disorder.  If the 
acquired psychiatric disorder were a different mental 
disorder from PTSD, the Board would necessarily defer 
assignment of an effective date for that disability because 
assignment of the effective date by the Board could 
potentially operate to the veteran's prejudice.  However, the 
veteran's representative has consistently argued and the 
evidence additionally now supports that the disabilities are 
one in the same.  Accordingly, the Board also has 
jurisdiction over assignment of the effective date for the 
acquired psychiatric disorder at issue.  Furthermore, the 
Board can perceive no prejudice in adjudicating an effective 
date prior to 1980 for the disability at issue.  

The Board regards the filing of the claim as of March 5, 1975 
as the earliest date that service connection can be 
established for the veteran's acquired psychiatric disorder.   
That date corresponds to the date of receipt of claim.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Parenthetically, the Board additionally observes some limited 
reference documenting the veteran's service in Vietnam in 
treatment records prior to March 5, 1975.  By the same token, 
however, there is no indication earlier than March 5, 1975 
that the veteran was seeking a benefit in relation to his 
psychiatric disorder.  Although a claimant need not identify 
the benefit sought with specificity, some intent on the part 
of the veteran to seek benefits must be shown.  The fact that 
he willingly obtained treatment does not rise to the level of 
a claim, absent any written statement by the veteran or a 
representative indicating potential entitlement to VA 
benefits for his psychiatric problems.  See Brannon v. West, 
12 Vet. App. 32, 34-35 (1998) (Mere presence of medical 
evidence in the record concerning a psychiatric condition did 
not establish an intent on the part of the veteran to seek 
service connection for a psychiatric condition; rather, the 
veteran is required to assert the claim expressly or 
impliedly.); see also Talbert v. Brown, 7 Vet. App. 352, 356- 
57 (1995) (holding that, while the Board must interpret a 
veteran's submissions broadly, the Board is not required to 
conjure up issues that were not raised by the veteran).

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is otherwise against 
the claim.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   

Veterans Claims Assistance Act

Finally, the Board notes that VA has a duty to assist the 
veteran in the development of facts pertinent to his claims.  
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000). VA has a duty to notify the 
appellant and his representative, if any, of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2004).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).

The Board finds that the Department's duties to notify and 
assist the veteran have been fully satisfied.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In light of the 
favorable decision contained herein, that is, the granting of 
the claim, it is clear that sufficient evidence was developed 
in this case in this respect.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is granted. 

Entitlement to an effective date of March 5, 1975 for the 
grant of service connection for an acquired psychiatric 
disorder has been established, and to that extent the appeal 
is granted.

Entitlement to an effective date of April 11, 1980 for the 
grant of service connection for PTSD disability has been 
established, and to that extent the appeal is granted.



	                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


